[DO NOT PUBLISH]


             IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT                     FILED
                      ________________________          U.S. COURT OF APPEALS
                                                          ELEVENTH CIRCUIT
                                                               Aug. 11, 2008
                             No. 08-10148                  THOMAS K. KAHN
                         Non-Argument Calendar                 CLERK
                       ________________________

                D. C. Docket No. 05-00372-CR-08-WSD-1

UNITED STATES OF AMERICA,


                                                               Plaintiff-Appellee,

                                  versus

VICTOR HUGO DORANTES-HERNANDEZ,
a.k.a. Victor Doranten,


                                                         Defendant-Appellant.


                       ________________________

                Appeal from the United States District Court
                   for the Northern District of Georgia
                     _________________________

                            (August 11, 2008)

Before TJOFLAT, CARNES and BARKETT, Circuit Judges.

PER CURIAM:
      S. Ralph Martin, Jr., counsel for Victor Dorantes-Hernandez in this direct

criminal appeal, has moved to withdraw from further representation of the

appellant and filed a brief pursuant to Anders v. California, 386 U.S. 738, 87 S. Ct.
1396, 18 L. Ed. 2d 493 (1967). Our independent review of the entire record reveals

that counsel’s assessment of the relative merit of the appeal is correct. Because

independent examination of the entire record reveals no arguable issues of merit,

counsel’s motion to withdraw is GRANTED, and Hernandez’s conviction and

sentence is AFFIRMED.




                                          2